Citation Nr: 1702348	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  11-15 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for chronic dermatitis.  

2.  Entitlement to an evaluation in excess of 30 percent for chronic bronchitis.  

3.  Entitlement to a compensable evaluation for residuals of a fracture of the nose.  

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar spine disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to October 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the July 2009 rating decision, the RO continued a 60 percent evaluation for the Veteran's service-connected chronic dermatitis.  

In the June 2012 rating decision, the RO continued a 60 percent evaluation for chronic dermatitis, a 30 percent evaluation for bronchitis, and a noncompensable evaluation for residuals of a fracture of the nose.  The RO also denied entitlement to TDIU.

In May 2014, the Board remanded the case to afford the Veteran a hearing.  Pursuant to the remand directives, the RO scheduled the Veteran for a hearing in November 2016; however, he subsequently withdrew his hearing request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2016). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

On November 21, 2016, prior to the promulgation of a decision in the appeal, the Board received written correspondence from the Veteran indicating that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or his authorized representative.  Id. 

In November 2016, the Veteran submitted a statement indicating that he wished to withdraw all of the issues on appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issue before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  





ORDER

The appeal is dismissed.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


